
	
		II
		112th CONGRESS
		2d Session
		S. 3233
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2012
			Mr. Casey (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  enforcement of employment and reemployment rights of members of the uniformed
		  services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers Access to Justice Act
			 of 2012.
		2.Waiver of sovereign
			 immunity under the 11th amendment with respect to enforcement of employment and
			 reemployment rights of members of the uniformed services
			(a)In
			 generalSection 4323 of title
			 38, United States Code, is amended—
				(1)in subsection (b),
			 by striking paragraph (2) and inserting the following new paragraph:
					
						(2)In the case of an action against a
				State (as an employer) by a person, the action may be brought in the
				appropriate district court of the United States or State court of competent
				jurisdiction.
						;
				(2)by redesignating
			 subsection (i) as subsection (j); and
				(3)by inserting after
			 subsection (h) the following new subsection:
					
						(i)Waiver of State
				sovereign immunity(1)A State’s receipt or use of Federal
				financial assistance for any program or activity of a State shall constitute a
				waiver of sovereign immunity, under the 11th amendment to the Constitution or
				otherwise, to a suit brought by—
								(A)a person who is or was an employee in
				that program or activity for the rights or benefits authorized the person by
				this chapter;
								(B)a person applying to be such an
				employee in that program or activity for the rights or benefits authorized the
				person by this chapter; or
								(C)a person seeking reemployment as an
				employee in that program or activity for the rights or benefits authorized the
				person by this chapter.
								(2)In this subsection, the term
				program or activity has the meaning given that term in section 309
				of the Age Discrimination Act of
				1975 (42 U.S.C.
				6107).
							.
				(b)ApplicationThe
			 amendments made by subsection (a) shall apply to—
				(1)any failure to
			 comply with a provision of or any violation of chapter 43 of title 38, United
			 States Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or
			 complaints filed under such chapter 43 that are commenced after the date of the
			 enactment of this Act.
				3.Unenforceability
			 of agreements to arbitrate disputes regarding employment and reemployment
			 rights of members of the uniformed services
			(a)In
			 generalSubchapter III of
			 chapter 43 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					4328.Unenforceability
				of agreements to arbitrate disputes
						(a)Protection of
				employee rightsNotwithstanding any other provision of law, any
				clause of any agreement between an employer and an employee that requires
				arbitration of a dispute arising under this chapter shall not be
				enforceable.
						(b)Exceptions(1)Subsection (a) shall
				not apply with respect to any dispute if, after such dispute arises, the
				parties involved knowingly and voluntarily agree to submit such dispute to
				arbitration.
							(2)Subsection (a) shall not preclude the
				enforcement of any of the rights or terms of a valid collective bargaining
				agreement.
							(c)Validity and
				enforcementAny issue as to whether this section applies to an
				arbitration clause shall be determined by Federal law. Except as otherwise
				provided in chapter 1 of title 9, the validity or enforceability of an
				agreement to arbitrate referred to in subsection (a) or (b)(1), shall be
				determined by a court, rather than the arbitrator, irrespective of whether the
				party resisting arbitration challenges the agreement to arbitrate specifically
				or in conjunction with other terms of the agreement.
						(d)ApplicationThis
				section shall apply with respect to all contracts and agreements between an
				employer and an employee in force before, on, or after the date of the
				enactment of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 inserting after the item relating to section 4326 the following new
			 item:
				
					
						4328. Unenforceability of agreements to
				arbitrate
				disputes.
					
					.
			(c)ApplicationThe
			 provisions of section 4328 of title 38, United States Code, as added by
			 subsection (a), shall apply to—
				(1)any failure to
			 comply with a provision of or any violation of chapter 43 of title 38, United
			 States Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or
			 complaints filed under such chapter 43 that are pending on or after the date of
			 the enactment of this Act.
				4.Enhanced remedies
			 for enforcement of employment and reemployment rights of members of the
			 uniformed services
			(a)State and
			 private employersSection 4323(d) of title 38, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
				(2)in
			 paragraph (4) (as so redesignated)—
					(A)by inserting after
			 compensation each place it appears the following: or
			 damages;
					(B)by striking
			 subparagraph (B) or (C) of paragraph (1) the first place it
			 appears and inserting paragraph (1) or (3); and
					(C)by striking
			 subparagraph (B) or (C) of paragraph (1) the second place it
			 appears and inserting paragraph (1) or (3); and
					(3)by striking the
			 subsection designation and heading and paragraph (1) and inserting the
			 following:
					
						(d)Remedies(1)A State or private
				employer who violates the provisions of this chapter shall be liable to any
				person affected—
								(A)for damages in the amount of—
									(i)any wages, salary, benefits, or
				other compensation denied or lost by such person by reason of the violation;
				or
									(ii)in a case in which wages, salary,
				benefits, or other compensation have not been denied or lost to the person, any
				actual monetary losses sustained by the person as a result of the
				violation;
									(B)the interest on the amount described
				in subparagraph (A) calculated at the prevailing interest rates over the period
				of time for which the damages are due; and
								(C)an
				additional amount as liquidated damages equal to the sum of the amount
				described in subparagraph (A) and the interest described in subparagraph (B),
				or $10,000, whichever is greater except that, if the employer proves to the
				satisfaction of the court that the act or omission giving rise to the person’s
				action was in good faith and that the employer had reasonable grounds for
				believing the act or omission was not a violation of the provisions of this
				chapter, the court may award, in its discretion, no liquidated damages or award
				any amount of liquidated damages not to exceed 100 percent of the compensation
				or damages awarded under subparagraph (A) and the interest described in
				subparagraph (B).
								(2)In any action under this section, the court
				may require the employer to comply with the provisions of this
				chapter.
							.
				(b)Punitive
			 damagesSection 4323(d) of such title is further amended by
			 inserting after paragraph (2) (as inserted by subsection (a)(3) of this
			 section) the following new paragraph:
				
					(3)In the case of a violation of this
				chapter by a State or private employer with 25 or more employees, the court
				shall require the employer to pay the person affected punitive damages if the
				court determines that the employer’s violation of this chapter was done with
				malice or reckless indifference to the rights of the person under this
				chapter.
					.
			(c)Right to jury
			 trialSection 4323(d) of such title is further amended by adding
			 at the end the following:
				
					(6)A
				person who commences an action under this section shall be entitled to a trial
				by
				jury.
					.
			(d)Federal
			 Government employersParagraph (2) of section 4324(c) of such
			 title is amended to read as follows:
				
					(2)If the Board determines that a
				Federal executive agency or the Office of Personnel Management has violated the
				provisions of this chapter relating to the employment or reemployment of a
				person by the agency, the Board shall enter an order requiring the agency or
				Office to comply with such provisions and to compensate such person—
						(A)for damages in the amount of—
							(i)any wages, salary, benefits, or
				other compensation denied or lost by such person by reason of the violation;
				or
							(ii)in a case in which wages, salary,
				benefits, or other compensation has not been denied or lost to the person, any
				actual monetary losses sustained by the person as a result of the
				violation;
							(B)the interest on the amount described
				in subparagraph (A) calculated at the prevailing interest rates over the period
				of time for which the damages are due; and
						(C)an
				additional amount as liquidated damages equal to the sum of the amount
				described in subparagraph (A) and the interest described in subparagraph (B),
				or $10,000, whichever is greater; except that, if the Federal executive agency
				or the Office of Personnel Management proves to the satisfaction of the Board
				that the act or omission giving rise to such person’s complaint was in good
				faith and that the agency or Office had reasonable grounds for believing that
				the act or omission was not a violation of the provisions of this chapter, the
				Board may award, in the discretion of the Board, no liquidated damages or award
				any amount of liquidated damages not to exceed 100 percent of the compensation
				or damages awarded under subparagraph (A) and the interest described in
				subparagraph
				(B).
						.
			(e)ApplicationThe
			 amendments made by this section shall apply to—
				(1)any failure to
			 comply with a provision of or any violation of chapter 43 of title 38, United
			 States Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or
			 complaints filed under such chapter 43 that are commenced after the date of the
			 enactment of this Act.
				5.Required award of
			 attorney fees in actions to enforce employment and reemployment rights of
			 members of the uniformed services
			(a)Enforcement of
			 rights with respect to a State or private employerSection
			 4323(h)(2) of title 38, United States Code, is amended by striking
			 may and inserting shall.
			(b)Enforcement of
			 rights with respect to Federal executive agenciesSection
			 4324(c)(4) of such title is amended by striking the Board may, in its
			 discretion, award and inserting the Board shall
			 award.
			(c)ApplicationThe
			 amendments made subsections (a) and (b) shall apply to—
				(1)any failure to
			 comply with a provision of or any violation of chapter 43 of title 38, United
			 States Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or
			 complaints filed under such chapter 43 that are pending on or after the date of
			 the enactment of this Act.
				6.Requiring
			 equitable relief when appropriate
			(a)In
			 generalSection 4323(e) of
			 title 38, United States Code, is amended—
				(1)by striking
			 The court shall use, and inserting (1) The court shall
			 use,; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Notwithstanding rule 65 of the
				Federal Rules of Civil Procedure or any other provision of law, for purposes of
				determining whether to issue an injunction or restraining order pursuant to
				paragraph (1)—
							(A)an employer’s denial of reemployment
				or retention in employment shall constitute irreparable harm to a person who is
				denied reemployment or retention in employment if an injunction to reinstate
				such person is not issued, and such person shall be considered to have no
				adequate remedy at law;
							(B)if the court balances the hardships
				between the parties, there shall be a rebuttable presumption that the balance
				of harm to a person who is denied reemployment or retention in employment if an
				injunction to reinstate such person is not issued outweighs the harm to such
				person’s employer or former employer if an injunction is issued to reinstate
				such person; and
							(C)if the court considers the public
				interest or public policy, there shall be a rebuttable presumption that the
				issuance of an injunction to reinstate a person who is denied reemployment or
				retention in employment is in the public interest and advances public
				policy.
							.
				(b)ApplicationThe
			 amendments made by subsection (a) shall apply to—
				(1)any failure to
			 comply with a provision of or any violation of chapter 43 of title 38, United
			 States Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or
			 complaints filed under such chapter 43 that are pending on or after the date of
			 the enactment of this Act.
				7.Requirement that
			 Federal agencies provide notice to contractors of potential obligations
			 relating to employment and reemployment rights of members of the uniformed
			 services
			(a)Civilian
			 agencies
				(1)In
			 generalChapter 47 of title 41, United States Code, is amended by
			 adding at the end the following new section:
					
						4712.Notice to
				contractors of potential obligations relating to employment and reemployment
				rights of members of the uniformed servicesEach contract for the procurement of
				property or services that is entered into by the head of an executive agency
				shall include a notice to the contractor that the contractor may have
				obligations under chapter 43 of title 38, United States
				Code.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 47 of
			 such title is amended by inserting after the item relating to section 4711 the
			 following new item:
					
						
							4712. Notice to contractors of
				potential obligations relating to employment and reemployment rights of members
				of the uniformed
				services.
						
						.
				(b)Armed
			 Forces
				(1)In
			 generalChapter 137 of title 10, United States Code, is amended
			 by adding at the end the following new section:
					
						2336.Notice to
				contractors of potential obligations relating to employment and reemployment
				rights of members of the uniformed servicesEach contract for the procurement of
				property or services that is entered into by the head of an executive agency
				shall include a notice to the contractor that the contractor may have
				obligations under chapter 43 of title
				38.
						.
				(2)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 adding at the end the following new item:
					
						
							2336. Notice to contractors of potential
				obligations relating to employment and reemployment rights of members of the
				uniformed
				services.
						
						.
				8.Clarifying that
			 provisions of section 4302 of title 38, United States Code, apply to both
			 substantive and procedural rightsSection 4302 of title 38, United States
			 Code, is amended by inserting substantive or procedural before
			 right or benefit each place it occurs.
		9.Comptroller
			 General of the United States study on effectiveness of Federal programs of
			 education and outreach on employer obligations regarding employment and
			 reemployment rights of members of the uniformed services
			(a)Study
			 requiredThe Comptroller General of the United States shall
			 conduct a study on the effectiveness of Federal programs of education and
			 outreach on employer obligations under chapter 43 of title 38, United States
			 Code.
			(b)Contents of
			 studyIn carrying out the study required by subsection (a), the
			 Comptroller General shall—
				(1)assess current
			 practices and procedures of Federal agencies for educating employers about
			 their obligations under chapter 43 of title 38, United States Code;
				(2)identify best
			 practices for bringing the employment practices of small businesses into
			 compliance with such chapter;
				(3)determine whether
			 the Employer Support for the Guard and Reserve, the Small Business
			 Administration, or other agencies could collaborate to develop a program to
			 educate employers regarding their obligations under such chapter; and
				(4)determine the
			 effect on recruitment and retention in the National Guard and Reserves of the
			 failure of employers to meet their reemployment obligations under such
			 chapter.
				(c)Report to
			 CongressNot later than December 31, 2012, the Comptroller
			 General shall submit to Congress a report on the study conducted under
			 subsection (a), including the following:
				(1)The findings of
			 the Comptroller General with respect to such study.
				(2)The
			 recommendations of the Comptroller General for the improvement of education and
			 outreach for employers with respect to their obligations under chapter 43 of
			 title 38, United States Code.
				
